Citation Nr: 1740169	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-18 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether the appellant has verifiable service that is qualifying service to establish veteran status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel







INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The case was previously before the Board in December 2015, when it was remanded for additional evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the appellant's appeal.  See 38 C.F.R. § 19.9 (2016).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. § 3.159 (c), (d) (2016).

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101 (2), 101(24) (West 2014); 38 C.F.R. §§ 3.1, 3.6 (2016).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1 (d).

For the purpose of establishing entitlement to benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214 (Certificate of Release or Discharge from Active Duty), or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department, (2) the document contains needed information as to length, time, and character of service, and (3) in the opinion of the Department of Veterans Affairs, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a). 

When a claimant does not submit evidence of service, or the evidence submitted does not meet the requirements of paragraph (a), "the Department of Veterans Affairs shall request verification of service from the service department."  38 C.F.R. § 3.203 (c).  The United States Court of Appeals for the Federal Circuit held that "section 3.203(c) requires verification of service from the service department whenever a claimant lacks the kind of official evidence specified in section 3.203(a)."  Capellan v. Peake, 539 F.3d 1373, 1380  (Fed. Cir. 2008); see also Tagupa v. McDonald, 27 Vet. App. 95 (2014). 

VA is prohibited from finding, on any basis other than a service department document that VA believes to be authentic and accurate, or service department verification, that a particular individual served in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In addition, service department findings are binding on the VA for purposes of establishing service in the United States Armed Forces. Id.; see also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993). 

In this case, the appellant contends that he has two periods of active military service.  First, the appellant contends that he served for three years during the 1980s, but is unable to remember the dates of service, location of service entry or discharge, or the branch of service.  See August 2008 VA Form 21-526.  In addition, the appellant contends that he served between 1993 and 1998 in "all four branches of the Armed Forces," with the majority of his service with the "Navy Seals."  See June 2011 Statement.  He also alleges that during this period of service from 1993 to 1998 he served as a commissioned officer as either a Commander or a Captain in the Navy.  

In September 2008, the RO submitted a Personnel Information Exchange System (PIES) request seeking verification of whether the appellant had military service.  PIES is an application that manages requests for veteran information from records stored at National Personnel Records Center (NPRC) or maintained by individual branches of service.  A PIES response was received in September 2008 indicating that they were unable to "identify a record [for the appellant] based on [the] information furnished." 

In January 2009, the RO submitted a second PIES request to specifically request all separation documents related to the appellant's reported navy service through the Defense Personnel Records Information System (DPRIS). DPRIS is an online gateway granting access to official military records from the Official Military Personnel File and the Joint Services Records Research Center repositories.  A PIES response was received in April 2009 indicating that the DPRIS system did not have any records for the appellant. 

The United States Court of Appeals for Veterans Claims specifically addressed the distinction between service departments and external archiving agencies, such as NPRC and the National Archives and Records Administration, and held that "absent evidence of a statutorily delegated duty, the plain meaning of VA's regulation requires verification of service from the relevant service department."  Tagupa, 27 Vet. App. at 96.  Here, while the RO has made attempts to verify the appellant's service from the NPRC and DPRIS, there appears to have been no attempt to verify the appellant's service from the respective service departments. 

Accordingly, the Board remanded the case in December 2015 for an attempt to verify the appellant's service with the individual service departments.  This was not done.  Rather, the AOJ made an inquiry to the VA Records Management Center, and again received a negative response.  Remand is still required to attempt to verify the appellant's alleged periods of service with the service departments.  Stegall v. West, 11 Vet. App. 268, 271 (1998)( a remand confers on the veteran, as a matter of law, the right to compliance with the remand orders).  



Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact all of the service departments (Army, Navy, Marine Corps, Air Force, and Coast Guard) and seek verification of the appellant's service in the United States Armed Forces. For the periods of time in the 1980s and from 1993 to 1998.  Again, the Board notes that the appellant claims service in all branches of the United States Armed Forces with the majority of his service in the United States Navy as a member of the Navy Seals at the rank of Commander or Captain.  Actual documented responses from each service department should be placed of record.  

2.  After completion of the above and compliance with the requested actions has been ensured, readjudicate the issue on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the appellant, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.


The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

